         Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 1 of 6




                   IN THE WESTERN DISTRICT COURT FOR THE

                         WESTERN DISTRICT OF OKLAHOMA

(1) ROBERT ALLEN AUTRY, an                 )
Incapacitated Person, individually, and (2))
SANDRA VALENTINE, Individually and         )
as Guardian of Robert Allen Autry,         )
                                           )
                     Plaintiffs,           )
                                           )
                                           )
vs.                                        )       No. CIV-2015-1167-D
                                           )       Honorable Timothy DeGuisti
(3) JOSEPH K. LESTER, in his OFFICIAL )
CAPACITY as the SHERIFF of                 )
CLEVELAND COUNTY, and (4) TURN             )
KEY HEALTH CLINICS, LLC d/b/a ESW          )
Correctional Healthcare, (5) CINDY         )
BILYEU, Nurse, and (6) RAVEN FUNEZ, )
Nurse, and (7) DELORIS BROWN, Nurse, )
and (8) DEANNA WHEELER, Nurse, and )
(9) JOHN DOE, D.O., Individually and In    )
his capacity as Chief Medical Officer, and )
(10) NORMAN REGIONAL HEALTH                )
AUTHORITY d/b/a NORMAN REGIONAL )
HOSPITAL, and (11) MARSHALL L. REA, )
D.O., Individually and in his capacity as  )
Agent of Norman Regional Hospital.         )
                                           )
                     Defendants.           )

                      DEFENDANT, MARSHALL L. REA, D.O.’S
                           MOTION FOR SANCTIONS

       Comes now Defendant, Marshall L. Rea, D.O., and respectfully moves this Court

to impose against Plaintiffs any and all sanctions this Court deems appropriate pursuant

to Fed. R. Civ. P. 37(b), including default judgment rendered against Plaintiffs and the

payment of reasonable attorney’s fees, as a result of Plaintiffs willfully failing and

refusing to comply with orders of this Court.

       In support of his Motion, Defendant asserts and alleges as follows:
           Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 2 of 6




                                STATEMENT OF FACTS


      1.      Defendant’s First Set of Interrogatories to Plaintiffs and Defendant’s First

Requests for Production of Documents to Plaintiffs, were both served upon Plaintiffs on

June 6, 2018. [Doc. 129-1, 129-2].

      2.      Pursuant to Fed. R. Civ. P. 33 and 34, Plaintiffs’ responses were due July

8, 2018.

      3.      Counsel for Defendant Dr. Rea attempted to contact Counsel for Plaintiffs

on July 25, 2018; July 30, 2018; and again on August 7, 2018. Counsel for Defendant

Dr. Rea also sent correspondence to Counsel for Plaintiffs requesting a response or a

motion to compel would be filed. [Doc. 129-3, 129-4].

      4.      On September 5, 2018, pursuant to Fed. R. Civ. P. 37(A), Defendant filed

a Motion to Compel Discovery and Request for Attorney’s Fees. [Doc. 129].

      5.      Plaintiffs did not file a response to Defendant’s Motion.

      6.      On October 1, 2018, this Court granted Defendant Marshall Rea, D.O.’s

Motion to Compel Discovery and directed Plaintiffs to serve full and complete responses

to Defendant’s discovery requests by October 15, 2018. [Doc. 132].

      7.      To date, Plaintiffs have not provided any answers or responses to

Defendant’s discovery requests.

                           ARGUMENT AND AUTHORITIES

      Defendant brings this Motion pursuant to Fed. R. Civ. P. 37(b), which provides,

“If a party…fails to obey an order or to provide or permit discovery, including an order

under Rule 26(f), 35, or 37(a), the court where the action is pending may issue further

just orders.” The authorized sanctions under this rule include, but are not limited to,


                                             2
          Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 3 of 6




“rendering a default judgment against the disobedient party.” Fed. R. Civ. P.

37(b)(2)(A)(vi). Fed. R. Civ. 37(b) also provides: “Instead of or in addition to the orders

above, the court must order the disobedient party, the attorney advising the party, or

both to pay the reasonable expenses, including attorney’s fees, caused by the failure,

unless the failure was substantially justified or other circumstances make an award of

expenses unjust.” Fed. R. Civ. P. 37(b)(2)(C).

       A district court is afforded the discretion in choosing an appropriate discovery

sanction. Proctor & Gamble Co. v. Haugen, 427 F.3d 727, 738 (10th Cir. 2005);

Ehrenhaus v. Reynolds, 965 F.2d 916, 920 (10th Circ. 1992) (“Determination of the

correct sanction for a discovery violation is a fact-specific inquiry that the district court is

best qualified to make.”). The district court is only limited to ascertain the sanction be

“just” and “related to the particular claim which is at issue.” Id. at 920-21 (quoting Corp.

of Ireland, Ltd. V. Compagni des Bauxites de Guinee, 456 U.S. 694, 707 (1982)).

       Here, Plaintiffs have yet to produce any responses to Defendant’s Interrogatories

and Requests for Production, even after being ordered by this Court to fully respond by

a certain date. As a result, any and all sanctions should be rendered against Plaintiffs,

including default judgment and the payment of reasonable expenses, including

attorney’s fees.

                                       CONCLUSION

       Wherefore, Defendant respectfully requests this Court to impose against

Plaintiffs any and all sanctions this Court deems appropriate, including default judgment

rendered against Plaintiffs and the payment of reasonable expenses, including




                                               3
          Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 4 of 6




attorney’s fees, as a result of Plaintiffs willfully failing and refusing to comply with orders

of this Court.


       All of which is respectfully submitted.


                                                 WIGGINS SEWELL & OGLETREE


                                                 /s/ Caroline J. Lewis
                                                 Lane O. Krieger         OBA No. 20262
                                                 Caroline J. Lewis       OBA No. 32048
                                                 3100 Oklahoma Tower
                                                 210 Park Avenue
                                                 Oklahoma City, OK 73102
                                                 405/232-1211
                                                 405/235-7025 (fax)
                                                 lkrieger@wsolaw.net
                                                 clewis@wsolaw.net

                                                 Attorneys for Defendant,
                                                 Marshall L. Rea, D.O




                                              4
          Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 5 of 6




                                   Certificate of Service

       I hereby certify that on this 20th day of November, 2018, I electronically

transmitted the foregoing document to the Clerk of Court using the ECF System for

filing and transmittal of a Notice of Electronic Filing to the following ECF registrants:

              Mr. Brian A. Buswell
              LegalOKC, LLC
              4328 N. Classen Boulevard
              Oklahoma City, OK 73118
              405/367-0556
              855/824-6687 (fax)
              lawyer@legalokc.com

                     Attorney for Plaintiffs,
                     Robert Allen Autry and
                     Sandra Valentine

              Mr. James K. Secrest, II
              Ms. Jennifer L. Struble
              Secrest Hill Butler & Secrest
              7134 S. Yale Ave., Ste. 900
              Tulsa, OK 74137
              918/494-5905
              918/494-2847 (fax)
              jstuble@secresthill.com
              jsecrest@secresthill.com

                     Attorneys for Defendant,
                     Deanna Wheeler




                                                5
Case 5:15-cv-01167-D Document 137 Filed 11/20/18 Page 6 of 6




   Mr. Alexander C. Vosler
   Mr. Sean P. Snider
   Ms. Alexandra G. Ah Loy
   Johnson Hanan & Vosler
   9801 N. Broadway Extension
   Oklahoma City, OK 73114
   405/232-6100
   405/232-6105 (fax)
   avosler@johnsonhanan.com
   ssnider@johnsonhanan.com
   aahloy@johnsonhanan.com

         Attorneys for Defendants,
         Cindy Bilyeu, Raven Funez,
         and Delores Brown



                                /s/ Caroline J. Lewis
                                Lane O. Krieger / Caroline J. Lewis




                                6
